
	
		II
		Calendar No. 215
		112th CONGRESS
		1st Session
		S. 75
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Kohl (for himself,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Whitehouse, Ms. Klobuchar,
			 Mr. Franken, Mr. Wyden, Mr.
			 Schumer, and Mr. Blumenthal)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			November 3, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To restore the rule that agreements between manufacturers
		  and retailers, distributors, or wholesalers to set the minimum price below
		  which the manufacturer’s product or service cannot be sold violates the Sherman
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Discount Pricing Consumer
			 Protection Act.
		2.Statement of
			 findings and declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)From 1911 in the
			 Dr. Miles decision until June 2007 in the Leegin decision, the Supreme Court
			 had ruled that the Sherman Act forbid in all circumstances the practice of a
			 manufacturer setting a minimum price below which any retailer, wholesaler or
			 distributor could not sell the manufacturer’s product (the practice of
			 resale price maintenance or vertical price
			 fixing).
				(2)The rule of per
			 se illegality forbidding resale price maintenance promoted price competition
			 and the practice of discounting all to the substantial benefit of consumers and
			 the health of the economy.
				(3)Many economic
			 studies showed that the rule against resale price maintenance led to lower
			 prices and promoted consumer welfare.
				(4)Abandoning the
			 rule against resale price maintenance will likely lead to higher prices paid by
			 consumers and substantially harms the ability of discount retail stores to
			 compete. For 40 years prior to 1975, Federal law permitted states to enact
			 so-called fair trade laws allowing vertical price fixing.
			 Studies conducted by the Department of Justice in the late 1960s indicated that
			 retail prices were between 18 and 27 percent higher in states that allowed
			 vertical price fixing than those that did not. Likewise, a 1983 study by the
			 Bureau of Economics of the Federal Trade Commission found that, in most cases,
			 resale price maintenance increased the prices of products sold.
				(5)The 5–4 decision
			 of the Supreme Court majority in Leegin incorrectly interpreted the Sherman Act
			 and improperly disregarded 96 years of antitrust law precedent in overturning
			 the per se rule against resale price maintenance.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to correct the
			 Supreme Court’s mistaken interpretation of the Sherman Act in the Leegin
			 decision; and
				(2)to restore the
			 rule that agreements between manufacturers and retailers, distributors or
			 wholesalers to set the minimum price below which the manufacturer’s product or
			 service cannot be sold violates the Sherman Act.
				3.Prohibition on
			 vertical price fixing
			(a)Amendment to
			 the Sherman ActSection 1 of the Sherman Act (15 U.S.C. 1) is
			 amended by adding after the first sentence the following: “Any contract,
			 combination, conspiracy or agreement setting a minimum price below which a
			 product or service cannot be sold by a retailer, wholesaler, or distributor
			 shall violate this Act.”.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 90
			 days after the date of enactment of this Act.
			
	
		November 3, 2011
		Reported without amendment
	
